Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/21/2020 has been entered.
 

Response to Amendment
The RCE and amendment filed 8/21/2020 has been entered
Claims 1-3, 5-7, 9-13, 15-17, 19-21, 24-27, 29-31, 34-37 and 39-40 are allowed.
Claims 4, 8, 14, 18, 22, 23, 28, 32, 33, and 38 are canceled.

Allowable Subject Matter
Claims 1-3, 5-7, 9-13, 15-17, 19-21, 24-27, 29-31, 34-37 and 39-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to rules handling in a wireless communication system.   
Prior art was found for the claims as follows:
Roeland (US 2016/0219480)
Kim (US 2018/0103405)
For the independent claims, Roeland and Kim teach all the limitations except for the recently added limitation.   Kim (US 2018/0103405) teaches the added limitation (see Fig 9B, paragraphs 178-179, 184, and 203), however the date of the provisional application for Kim would be relied on, and there is not support for the added limitation in the provisional application of Kim.  
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/             Examiner, Art Unit 2412                                                                                                                                                                                           

/WALLI Z BUTT/Examiner, Art Unit 2412